Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendments filed 12/19/2020 have been entered.
	The amended drawings submitted 12/19/2020 have been entered.
	The claim objections of claims 2, 4, 5, 19, and 21-23 are withdrawn in light of the amendments.
	The 35 USC 112(a) rejections of claim 10, 11, 19, and 20 are withdrawn in light of these claims being cancelled.
	The 35 USC 112(b) rejections of claims 4, 5, 9, 17, 20, 21, and 23, and those depending therefrom including claims 2, 3, 6, 10-12, 16, and 18-20, are withdrawn in light of the amended claims.  
	The 35 USC 112(d) rejection of claim 17 is withdrawn in light of claim 17 being cancelled.  
Reasons for Allowance
Claims 21, 22, and those depending therefrom including claims 2-6, 9, and 12, are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention relates to a rotary floor sander.  Applicant’s device improves upon the prior art, which requires swapping out pads of different stiffness, by allowing the pad backing to be adjusted for stiffness.  
Applicant’s invention is an adjustable sander pad assembly for a rotary floor sander. As understood from the specification, adjustment ring 22 is attached to second attachment point 42 of support fingers. Upon rotation of the adjustment rings, the support fingers 12 push/pull on the adjustment supports 14 within radial channels 46 of the backer flange 10. This causes a 
The prior art of US-7,252,580 and US-2016/0234671 which have an aperture mechanism like that of the applicant do so to make for quick change of a grinding disc. Therefore, the mechanism for maintaining the position does not include long and narrow fingers like that of the claimed invention, but rather more robust pin in slot arrangements for guiding and actuating movement of adjustment supports, such as US-7,252,580 which has a pin 84 in groove 66 for performing the movement function.  Therefore the prior art fails to anticipate or render obvious “multiple support fingers having a finger thickness” wherein “the multiple fingers are elongated and narrow,” that is, longer in one dimension than another substantially perpendicular direction since ‘elongated’ and ‘narrow’ both mean a structure longer than it is wide, and wherein “the adjustment supports are moved radially by the support fingers from a retracted position to an extended position and back” as claimed.
Additionally, the prior art fails to anticipate or render obvious “wherein when operating the rotary sander in the extended position the sander pad assembly is more rigid and wherein when operating the rotary sander in the retracted position the sander pad assembly is more flexible for sanding machines” as claimed since the expanded position of the prior art is meant to put the rotary sander in an inoperative position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723